Title: 1771. Thurdsday June 13th.
From: Adams, John
To: 


       Remarkable, the Change of Thoughts, and feelings, and Reasonings which are occasioned by a Change of Objects. A Man is known by his Company, and evil Communications corrupt good Manners. “Man is a Social Creature and his Passions, his feelings, his Imaginations are contagious.” We receive a Tincture of the Characters of those we converse with.
       Stopped at Mr. Putnams, and at the Court House, went in and bowed to the Court and shook Hands with the Bar, said How d’ye, and came off. Dined at Coll. Williams’s, drank Tea at Munns, with Dr. Cooper and his Lady, Captn. Jona. Freeman and his Lady and Mr. Nat. Barrett and his Lady, who were upon their Return from a Tour to Lancaster.
       Rode this day from Worcester to Munns in Company with one Green of Leicester, who was very social, and good Company, an honest, clever Man. By him I learn that Thomas Faxon of Braintree, has removed with his Family, to Leicester, and hired an House near the Meeting House. And I met Joseph Crane to day in Marlborough, going to Rutland. He is about removing his Family there. But I find that People in Rutland, and Leicester and Worcester, &c. are more disposed to emigrate still farther into the Wilderness, than the Inhabitants of the old Towns.
       I hear much to day and Yesterday of the Harmony prevailing between the Governor and the House. Cushing is unanimous Commissary, not negatived, and Goldthwait is Truckmaster. Behold how good and pleasant it is, for Brethren to dwell together in Unity. It seems to be forgotten entirely, by what means Hutchinson procured the Government—by his Friendship for Bernard, and by supporting and countenancing all Bernards Measures, and the Commissioners and Army and Navy, and Revenue, and every other Thing we complain of.
       I read to day an Address from the Convention of Ministers, and from the Clergy in the northern Part of the County of Hampshire and from the Town of Almesbury Amesbury, all conceived in very high Terms, of Respect and Confidence and Affection. Posterity will scarcely find it possible, to form a just Idea of this Gentlemans Character. But if this wretched Journal should ever be read, by my own Family, let them know that there was upon the Scene of Action with Mr. Hutchinson, one determined Enemy to those Principles and that Political System to which alone he owes his own and his Family’s late Advancement—one who thinks that his Character and Conduct have been the Cause of laying a Foundation for perpetual Discontent and Uneasiness between Britain and the Colonies, of perpetual Struggles of one Party for Wealth and Power at the Expence of the Liberties of this Country, and of perpetual Contention and Opposition in the other Party to preserve them, and that this Contention will never be fully terminated but by Warrs, and Confusions and Carnage. Caesar, by destroying the Roman Republic, made himself perpetual Dictator, Hutchinson, by countenancing and supporting a System of Corruption and all Tyranny, has made himself Governor—and the mad Idolatry of the People, always the surest Instruments of their own Servitude, laid prostrate at the Feet of both. With great Anxiety, and Hazard, with continual Application to Business, with loss of Health, Reputation, Profit, and as fair Prospects and Opportunities of Advancement, as others who have greedily embraced them, I have for 10 Years together invariably opposed this System, and its fautors. It has prevailed in some Measure, and the People are now worshipping the Authors and Abetters of it, and despizing, insulting, and abusing, the Opposers of it.—Edward and Alfred
       
        closed their long Glories with a Sigh to find
        th’ unwilling Gratitude of base Mankind.
       
       As I came over Sudbury Causey, I saw a Chaplain of one of the Kings Ships fishing in the River, a thick fat Man, with rosy Cheeks and black Eyes. At Night he came in with his fish. I was in the Yard and he spoke to me, and told me the News.—The Governor gave a very elegant Entertainment to the Gentlemen of the Army and Navy and Revenue, and Mrs. Gambier in the Evening a very elegant Ball—as elegant a cold Collation as perhaps you ever see—all in figures &c. &c.&c.
       Read this days Paper. The melodious Harmony, the perfect Concords, the entire Confidence and Affection, that seems to be restored greatly surprizes me. Will it be lasting. I believe there is no Man in so curious a Situation as I am. I am for what I can see, quite left alone, in the World.
      